t c summary opinion united_states tax_court barney k huang and lindy w huang petitioners v commissioner of internal revenue respondent docket no 8664-02s filed date barney k huang and lindy w huang pro_se jeanne gramling for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively the issues for decision are whether petitioners are entitled to offset capital_gain income with a capital_loss_carryover in each of the years in issue whether petitioners are entitled to a deduction for mortgage interest in an amount greater than that determined by respondent for whether petitioners are entitled to miscellaneous_itemized_deductions in amounts greater than those determined by respondent namely a for investment_expense of dollar_figure in and b for certain legal expenses in each of the years in issue whether and to what extent petitioners received unreported pension or annuity income in and whether petitioners are entitled to deduct an ira contribution for petitioner wife in all remaining adjustments in the notice_of_deficiency are in petitioners’ favor have been conceded by petitioners or are computational and will be resolved by the court’s holding on the issues 1in their petition petitioners state that they made a payment of dollar_figure for which was ignored by the internal_revenue_service however the record shows that this payment was in fact credited to an assessment of the same amount an continued some of the facts have been stipulated and are so found the stipulations of fact and those attached exhibits which were admitted into evidence are incorporated herein by this reference petitioners resided in raleigh north carolina on the date the petition was filed in this case generally a taxpayer bears the burden of proving the commissioner’s determinations in a statutory_notice_of_deficiency to be in error rule a although sec_7491 shifts the burden_of_proof to the commissioner with respect to certain factual issues the burden remains on the taxpayer with respect to an issue where the taxpayer fails to introduce credible_evidence with respect thereto or fails to comply with statutory recordkeeping and substantiation requirements a taxpayer must keep records sufficient to establish the amounts of the items reported on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in continued assessment of taxes and interest which apparently had been made by respondent under the authority of sec_6213 the amount of this assessment exclusive of the interest portion is properly reflected in the notice_of_deficiency in such a manner as to reduce the amount of the deficiency substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 capital_loss carryovers in each of the years in issue petitioners did not include in income any capital_gains or report any capital losses in the notice_of_deficiency respondent determined that petitioners must include in income capital_gains of dollar_figure in dollar_figure in and dollar_figure in petitioners concede that they realized capital_gains in these amounts petitioners however argue that they are entitled to offset these gains with capital_loss carryovers a capital_loss is a loss from the sale_or_exchange of a capital_asset sec_1222 a capital_asset is property held by a taxpayer of a type other than the eight categories of property 2there were no capital_gains or capital losses reflected on the faces of the returns filed by petitioners in each of the years in issue for the return there was a schedule d capital_gains_and_losses attached to the return which showed a capital_gain for the year respondent suggests that this schedule may have been submitted at the request of the irs after the rest of the return had been filed in any event the amount of the gain--which is substantially less than that determined in the notice_of_deficiency and which does not reflect any capital_loss carryover--was not included in the computation of petitioners’ gross_income enumerated in sec_1221 one such category includes depreciable_property and real_property used in the taxpayer’s trade_or_business sec_1221 in general a taxpayer’s capital losses are allowed only to the extent of the taxpayer’s capital_gains plus dollar_figure in any given taxable_year sec_1211 however where a taxpayer’s losses are not allowed in a given taxable_year due to insufficient capital_gains the losses generally may be carried over from year to year until the entire amount of the losses is allowed sec_1212 petitioners argue that they are entitled to capital_loss carryovers with respect to losses they sustained in connection with a partnership known as tara of north hills tara over the years petitioners had invested a large amount of money in this partnership which owned an apartment complex petitioners were also involved in the management of the complex tara entered into bankruptcy proceedings in the late 1980s it is unclear whether petitioners ever recognized a loss from the sale_or_exchange of a capital_asset in connection with tara see sec_1221 and sec_1222 while petitioners introduced into evidence numerous documents purporting to show their investment in the partnership and the result of the bankruptcy proceedings petitioners have failed to substantiate the amount of any loss sustained with respect thereto and whether any such loss carried over into the years in issue surviving petitioners’ own personal bankruptcy the documents that petitioners have submitted to the court as evidence of their entitlement to carryovers are haphazard at best and no apparent attempt was made to calculate for the court the actual amount of the capital_loss carryovers other than to state that the losses offset the gains in full in the years in issue finally petitioners’ argument with respect to this issue is suspect because petitioners failed to report any of the alleged capital losses on their returns in the years in issue we hold that petitioners have not substantiated the existence of a capital_loss_carryover that would offset the capital_gain income determined by respondent in any of the years in issue sec_6001 sec_1_6001-1 e income_tax regs mortgage interest_expense petitioners claimed an itemized_deduction for mortgage interest_expense of dollar_figure in respondent decreased this deduction allowing a deduction of only dollar_figure mortgage interest_expense generally is deductible by individual taxpayers subject_to various limitations not relevant here sec_163 h petitioners have not substantiated that they paid mortgage interest_expense of any amount in we therefore sustain respondent’s determination on this issue sec_6001 sec_1_6001-1 e income_tax regs miscellaneous_itemized_deductions petitioners claimed miscellaneous_itemized_deductions for the following expenses in the respective taxable years unreimbursed employee_expenses dollar_figure dollar_figure dollar_figure legal expenses big_number big_number big_number investment big_number -- -- other -- -- big_number big_number big_number respondent decreased petitioners’ deductions in and and increased their deduction in allowing deductions for expenses totaling dollar_figure in dollar_figure in and dollar_figure in in petitioner husband mr huang was charged with attempted second degree rape and assault on a female grace wang petitioners were close friends with the wang family mr huang had known ms wang’s father from years earlier he had known ms wang since she was about years old and ms wang was married to one of mr huang’s coworkers at north carolina state university ncsu the alleged rape and assault occurred on a day when ms wang had brought her child to petitioners’ home so that her child could play with petitioners’ child after a jury trial mr huang was acquitted of the rape charge but convicted on the assault charge the conviction subsequently was reversed by an appellate court which found that the trial_court had made an error in the admission of certain evidence after the reversal the state of north carolina dismissed the charge against mr huang due to the age of the case and the potential impact of a retrial on the alleged victim these events led to petitioners’ involvement in a number of additional legal matters including a malicious prosecution suit against ms wang in the malicious prosecution suit in order to overcome a presumption of probable cause for initiation of the prosecution which arose from the jury’s finding of guilt on the assault charge mr huang alleged that members of the faculty and administration of n c state university paid wang to falsely accuse huang of sexually assaulting her as part of a conspiracy to deprive mr huang of his employment at ncsu mr huang did not prevail in this suit in part due to the state court’s finding that mr huang was unable to produce any evidence of such a payment or conspiracy ncsu eventually terminated mr huang’s employment stating that the basis for his dismissal was in part the alleged attack on ms wang in response to the termination of mr huang’s employment petitioners filed further lawsuits on various grounds during the years in issue petitioners hired an attorney kirk osborn who represented them in various matters primarily related to the criminal and malicious prosecution matters petitioners also paid another attorney janet brown and two reporting services bryant court reporting services inc and associated reporting transcription for services rendered in connection with the malicious prosecution suit prior to the years in issue petitioners were involved in various bankruptcy proceedings both in their individual capacities and with respect to their status as partners in tara the investment discussed above prior to and during petitioners employed an attorney robert willis to bring a malpractice suit against a law firm which had represented petitioners with respect to their investment in tara the bankruptcy of tara and petitioners’ own personal bankruptcy in and petitioners hired another attorney brian upchurch to bring another legal malpractice suit this time against robert willis investment_expense while a deduction generally is allowed for interest_expense an individual’s deduction of investment_interest is subject_to certain limitations and it generally may not exceed the individual’s net_investment_income for the taxable_year sec_163 d see also sec_163 disallowing any deduction for personal_interest petitioners argue that the dollar_figure investment_expense listed on their return arose as follows prior to being placed in bankruptcy in petitioners had filed various lawsuits in connection with mr huang’s former employment with ncsu during the bankruptcy proceedings the trustee auctioned petitioners’ causes of action in these matters as assets of the bankruptcy_estate petitioners who outbid ncsu and paid the bankruptcy_estate dollar_figure reacquired their rights to sue ncsu in petitioners were lent the dollar_figure by mr huang’s sister in taiwan and the dollar_figure investment_expense on their return represents an interest payment on this loan which petitioners paid in cash we need not address the merits of petitioners’ contention that interest payments on the alleged dollar_figure loan would be deductible as investment_interest expense although it is clear that dollar_figure was paid to the bankruptcy_estate petitioners have failed to adequately substantiate the existence of a bona_fide loan they have failed to substantiate that they were required to pay interest thereon and they have failed to substantiate that they in fact made any interest payment during petitioners therefore are not entitled to the claimed investment_expense sec_6001 sec_1_6001-1 e income_tax regs legal expenses taxpayers generally may deduct expenses which are ordinary and necessary in carrying on the trade_or_business of being an employee sec_162 taxpayers also generally may deduct expenses which are ordinary and necessary for the production_or_collection_of_income or the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 and personal_living_and_family_expenses on the other hand generally may not be deducted to any extent sec_262 whether a legal expense is deductible under sec_162 or sec_212 or nondeductible under sec_262 is contingent upon the origin and character of the underlying claim not on its potential consequences upon the fortunes of the taxpayer 372_us_39 peters gamm west vincent inc v commissioner tcmemo_1996_186 lussy v commissioner tcmemo_1995_393 affd without published opinion 114_f3d_1201 11th cir this court has stated quite plainly the origin-of-the-claim rule does not contemplate a mechanical search for the first in the chain of events which led to the litigation but rather requires an examination of all the facts the inquiry is directed to the ascertainment of the kind of transaction out of which the litigation arose consideration must be given to the issues involved the nature and objectives of the litigation the defenses asserted the purpose for which the claimed deductions were expended the background of the litigation and all the facts pertaining to the controversy citations and fn ref omitted 59_tc_708 numerous documents related to petitioners’ legal expenses were introduced into evidence in this case the bulk of these documents show that petitioners were involved in various investments lawsuits bankruptcies and other legal matters but they do nothing to substantiate specific deductible expenses the documents which do show specific expenditures are with respect to the attorneys and the court reporting services noted above petitioners first argue that they are entitled to deduct additional expenses paid to mark kirby and brian upchurch in and to matthew martin in we hold that petitioners are not entitled to these deductions because they have failed to substantiate the payment of these expenses during the relevant years sec_6001 sec_1_6001-1 e income_tax regs petitioners next argue that they are entitled to deduct additional expenses paid to the two court reporting services janet brown and brian upchurch in and to kirk osborn in and a portion of these expenses was incurred in connection with the secondary malpractice suit brought by petitioners the suit underlying the original malpractice claim by petitioners dealt with several issues including petitioners’ personal bankruptcy and their investment in tara because the connection between petitioners’ investment in tara and the secondary malpractice suit years after tara’s existence is too attenuated to ascertain we are unable to estimate the portion of these expenses which may be deductible versus the portion which is a nondeductible personal_expense under sec_262 we therefore find that petitioners have failed to substantiate the amount of deductible expenses if any incurred in connection with this malpractice suit sec_6001 sec_1_6001-1 e income_tax regs the remainder of the expenses were incurred in connection with the malicious prosecution suit petitioners argue that this suit is related to petitioner’s former employment with ncsu they assert that the underlying criminal charges against petitioner were brought as part of an ongoing conspiracy to deprive petitioner of his job petitioners however have not offered any credible_evidence in support of this assertion we have found that petitioners and the wang family had been personal friends and that mr huang and ms wang were together on the date of the alleged rape and assault because of this friendship we accordingly find that the rape and assault charges arose from the personal relationship between mr huang and ms wang and that the malicious prosecution action is likewise personal in nature thus these legal expenses are nondeductible personal expenses sec_262 united_states v gilmore supra pension and annuity income on their return petitioners reported taxable pension and annuity income of dollar_figure respondent determined that petitioners had additional unreported pension and annuity income of dollar_figure petitioners dispute this determination in part as explained below in general gross_income includes all income from whatever source derived including income from pensions and annuities sec_61 sec_72 however portions of certain annuity payments representing a ratable recovery_of a taxpayer’s investment therein may be excludable from income sec_72 d previously taxed contributions to a sec_401 qualified_plan which are returned to the contributing taxpayer before the annuity_starting_date are not included in income in the year they are returned sec_72 sec_402 interest earned on such contributions however is included in gross_income unless it is rolled over into another eligible_retirement_plan such as an ira sec_72 sec_402 in petitioners received pension and annuity payments from aetna life_insurance_company and from the teachers’ and state employees’ retirement_system of north carolina tsers which is a sec_401 qualified_plan the forms 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc attached to petitioners’ return listed taxable_distributions of dollar_figure from aetna and dollar_figure from tsers however petitioners included in gross_income only dollar_figure or dollar_figure less than the amounts reflected on the forms 1099-r petitioners concede that this amount is includable in their gross_income the remainder of respondent’s dollar_figure adjustment reflects two separate payments which petitioner wife ms huang received from tsers on date two checks were issued for ms huang’s benefit from tsers in the total amount of dollar_figure of this amount dollar_figure represented a return of previously taxed contributions which ms huang had made to tsers and dollar_figure represented interest on those contributions the returned contribution amount was paid directly to ms huang the interest amount was paid to an ira account for ms huang ms huang withdrew the contributions because she was not eligible for retirement benefits under the plan the contributions ms huang made to tsers which were taxed as income as they were earned are not includable in ms huang’s gross_income when they were distributed from the qualified_plan in sec_72 the remainder of the payment for ms huang was interest on the contributions this interest is not includable in petitioners’ gross_income in because it was paid directly into an ira account sec_402 we accordingly hold that in petitioners received unreported taxable pension and annuity distributions of dollar_figure rather than dollar_figure as determined by respondent ira contribution deduction on their return petitioners claimed a deduction of dollar_figure for an ira contribution for ms huang respondent disallowed this deduction in full respondent argues that petitioners are not entitled to this deduction because ms huang did not earn any compensation during petitioners argue that the two payments totaling dollar_figure paid to ms huang during that year discussed above were compensation in general a deduction is allowed to an individual for qualified retirement contributions made by the individual for the taxable_year sec_219 among other limitations the amount of the deduction for a taxable_year cannot exceed the compensation includible in the individual’s gross_income for such taxable_year sec_219 compensation is defined in relevant part as wages salaries professional fees or other_amounts derived from or received for personal service actually rendered sec_1_219-1 income_tax regs specifically excluded from the definition of compensation are interest payments pension and annuity payments deferred_compensation and any amounts not includable in gross_income sec_219 sec_1_219-1 income_tax regs the maximum deduction for married individuals is computed separately with respect to each individual sec_219 as discussed above the two payments totaling dollar_figure which ms huang received from tsers during are not includable in petitioners’ income for that year these payments therefore are not compensation within the meaning of sec_219 sec_1_219-1 income_tax regs the only other income reported by petitioners during was in the form of interest dividends pension and annuity payments and social_security_benefits none of which are compensation sec_219 f consequently petitioners are not entitled to a deduction for an ira contribution for ms huang during that year sec_219 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
